 

Exhibit 10.1

FORM OF
INCENTIVE STOCK OPTION AGREEMENT

IBIS TECHNOLOGY CORPORATION

AGREEMENT made as of the   th day of            20   , between Ibis Technology
Corporation (the “Company”), a Massachusetts corporation having a principal
place of business in Danvers, Massachusetts, and                           of
                  ,                        , an employee of the Company (the
“Employee”).

WHEREAS, the Company desires to grant to the Employee an Option to purchase
shares of its common stock, $.008 par value per share (the “Shares”), under and
for the purposes set forth in the Company’s 2007 Employee, Director and
Consultant Equity Plan (the “Plan”);

WHEREAS, the Company and the Employee understand and agree that any terms used
and not defined herein have the same meanings as in the Plan; and

WHEREAS, the Company and the Employee each intend that the Option granted herein
qualify as an ISO.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1.             GRANT OF OPTION.

The Company hereby grants to the Employee the right and option to purchase all
or any part of an aggregate of                  (        ) Shares, on the terms
and conditions and subject to all the limitations set forth herein and in the
Plan, which is incorporated herein by reference.  The Employee acknowledges
receipt of a copy of the Plan.

2.             PURCHASE PRICE.

The purchase price of the Shares covered by the Option shall be
                  ($      ) per Share, subject to adjustment, as provided in the
Plan, in the event of a stock split, reverse stock split or other events
affecting the holders of Shares.  Payment shall be made in accordance with
Section 8(b) and Section 9 of the Plan.

3.             EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable as follows:

On the first anniversary of the date of this Agreement

 

up to one-fourth Shares

On the second anniversary of the date of this Agreement

 

an additional one-fourth Shares

On the third anniversary of the date of this Agreement

 

an additional one-fourth Shares

On the fourth anniversary of the date of this Agreement

 

an additional one-fourth Shares

 

1


--------------------------------------------------------------------------------


 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.

4.                                       TERM OF OPTION.

The Option shall terminate ten (10) years from the date of this Agreement or, if
the Employee owns as of the date hereof more than 10% of the total combined
voting power of all classes of capital stock of the Company or an Affiliate,
five (5) years from the date of this Agreement, but shall be subject to earlier
termination as provided herein or in the Plan.

If the Employee ceases to be an employee of the Company or of an Affiliate (for
any reason other than the death or Disability of the Employee or termination of
the Employee’s employment for “Cause” (as defined below)), the Option may be
exercised, if it has not previously terminated, within three (3) months after
the date the Employee ceases to be an employee of the Company or an Affiliate,
or within the originally prescribed term of the Option, whichever is earlier,
but may not be exercised thereafter.  In such event, the Option shall be
exercisable only to the extent that the Option has become exercisable and is in
effect at the date of such cessation of employment.

Notwithstanding the foregoing, in the event of the Employee’s Disability or
death within three (3) months after the termination of employment, the Employee
or the Employee’s Survivors may exercise the Option within one (1) year after
the date of the Employee’s termination of employment, but in no event after the
date of expiration of the term of the Option.

In the event the Employee’s employment is terminated by the Employee’s employer
for Cause, the Employee’s right to exercise any unexercised portion of this
Option shall cease as of such termination, and this Option shall thereupon
terminate.  Notwithstanding anything herein to the contrary, if subsequent to
the Employee’s termination as an employee, but prior to the exercise of the
Option, the Board of Directors of the Company determines that, either prior or
subsequent to the Employee’s termination, the Employee engaged in conduct which
would constitute Cause, then the Employee shall immediately cease to have any
right to exercise the Option and this Option shall thereupon terminate.

In the event of the Disability of the Employee, as determined in accordance with
the Plan, the Option shall be exercisable within one (1) year after the
Employee’s termination of employment or, if earlier, within the term originally
prescribed by the Option.  In such event, the Option shall be exercisable:

2


--------------------------------------------------------------------------------


 

(a)                                  to the extent exercisable but not exercised
as of the date of Disability; and

(b)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion of any additional
rights to exercise the Option as would have accrued had the Employee not become
Disabled prior to the end of the accrual period which next ends following the
date of Disability.  The proration shall be based upon the number of days during
the accrual period prior to the date of Disability.

In the event of the death of the Employee while an employee of the Company or of
an Affiliate, the Option shall be exercisable by the Employee’s Survivors within
one (1) year after the date of death of the Employee or, if earlier, within the
originally prescribed term of the Option.  In such event, the Option shall be
exercisable:

(x)                                   to the extent exercisable but not
exercised as of the date of death; and

(y)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion of any additional
rights to exercise the Option as would have accrued had the Employee not died
prior to the end of the accrual period which next ends following the date of
death.  The proration shall be based upon the number of days during the accrual
period prior to the Employee’s death.

For purposes of this Agreement, “Cause” shall include (and is not limited to)
dishonesty with respect to the Company or any Affiliate, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, and conduct      substantially prejudicial to the
business of the Company or any Affiliate.  Any definition in an agreement
between the Employee and the Company or an Affiliate, which contains a
conflicting definition of “Cause” for termination and which is in effect at the
time of such termination, shall supersede the definition in this Plan with
respect to such Employee.

5.                                       METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company at its principal executive office, in
substantially the form of Exhibit A attached hereto.  Such notice shall state
the number of Shares with respect to which the Option is being exercised and
shall be signed by the person exercising the Option.  Payment of the purchase
price for such Shares shall be made in accordance with Section 8(b) and Section
9 of the Plan.  The Company shall deliver a certificate or certificates
representing such Shares as soon as practicable after the notice shall be
received, provided, however, that the Company may delay issuance of such Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws).  The certificate or certificates for the Shares
as to which the Option shall have been so exercised shall be registered in the
name of the person or persons so exercising the Option (or, if the Option shall
be exercised by the Employee and if the Employee shall so request in the notice
exercising the Option, shall be registered in the name of the Employee and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person or persons exercising
the Option.  In the event the Option shall be exercised, pursuant to Section 4
hereof, by any person or persons

3


--------------------------------------------------------------------------------


 

other than the Employee, such notice shall be accompanied by appropriate proof
of the right of such person or persons to exercise the Option.  All Shares that
shall be purchased upon the exercise of the Option as provided herein shall be
fully paid and nonassessable.

6.                                       PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

7.                                       NON-ASSIGNABILITY.

The Option shall not be transferable by the Employee otherwise than by will or
by the laws of descent and distribution.  The Option shall be exercisable,
during the Employee’s lifetime, only by the Employee (or, in the event of legal
incapacity or incompetency, by the Employee’s guardian or representative) and
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process.  Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option or of any rights granted hereunder contrary to
the provisions of this Section 7, or the levy of any attachment or similar
process upon the Option shall be null and void.

8.                                       NO RIGHTS AS STOCKHOLDER UNTIL
EXERCISE.

The Employee shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Employee.  Except as is expressly provided in
the Plan with respect to certain changes in the capitalization of the Company,
no adjustment shall be made for dividends or similar rights for which the record
date is prior to the date of such registration.

9.                                       CAPITAL CHANGES AND BUSINESS
SUCCESSIONS.

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

10.                                 TAXES.

The Employee acknowledges that any income or other taxes due from him or her
with respect to this Option or the Shares issuable pursuant to this Option shall
be the Employee’s responsibility.

In the event of a Disqualifying Disposition (as defined in Section 15 below) or
if the Option is converted into a Non-Qualified Option and such Non-Qualified
Option is exercised, the Company may withhold from the Employee’s remuneration,
if any, the appropriate amount of

4


--------------------------------------------------------------------------------


 

federal, state and local withholding taxes attributable to such amount that is
considered compensation includable in such person’s gross income.  At the
Company’s discretion, the amount required to be withheld may be withheld in cash
from such remuneration, or in kind from the Shares otherwise deliverable to the
Employee on exercise of the Option.  The Employee further agrees that, if the
Company does not withhold an amount from the Employee’s remuneration sufficient
to satisfy the Company’s income tax withholding obligation, the Employee will
reimburse the Company on demand, in cash, for the amount under-withheld.

11.                                 PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

(a)                                  The person(s) who exercise the Option shall
warrant to the Company, at the time of such exercise, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing the Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

(b)                                 If the Company so requires, the Company
shall have received an opinion of its counsel that the Shares may be issued upon
such particular exercise in compliance with the 1933 Act without registration
thereunder.  Without limiting the generality of the foregoing, the Company may
delay issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including
without limitation state securities or “blue sky” laws).

12.                                 NO OBLIGATION TO EMPLOY.

The Company is not by the Plan or this Option obligated to continue the Employee
as an employee of the Company.

5


--------------------------------------------------------------------------------


 

13.                                 OPTION IS INTENDED TO BE AN ISO.

The parties each intend that the Option be an ISO so that the Employee (or the
Employee’s Survivors) may qualify for the favorable tax treatment provided to
holders of Options that meet the standards of Section 422 of the Code.  Any
provision of this Agreement or the Plan which conflicts with the Code so that
this Option would not be deemed an ISO is null and void and any ambiguities
shall be resolved so that the Option qualifies as an ISO.  Nonetheless, if the
Option is determined not to be an ISO, the Employee understands that neither the
Company nor any Affiliate is responsible to compensate him or her or otherwise
make up for the treatment of the Option as a Non-qualified Option and not as an
ISO.  The Employee should consult with the Employee’s own tax advisors regarding
the tax effects of the Option and the requirements necessary to obtain favorable
tax treatment under Section 422 of the Code, including, but not limited to,
holding period requirements.

14.                                 NOTICE TO COMPANY OF DISQUALIFYING
DISPOSITION.

The Employee agrees to notify the Company in writing immediately after the
Employee makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the Option.  A Disqualifying Disposition is defined
in Section 424(c) of the Code and includes any disposition (including any sale)
of such Shares before the later of (a) two years after the date the Employee was
granted the Option or (b) one year after the date the Employee acquired Shares
by exercising the Option, except as otherwise provided in Section 424(c) of the
Code.  If the Employee has died before the Shares are sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

15.                                 NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

If to the Company:

Ibis Technology Corporation
32 Cherry Hill Drive
Danvers, MA  01923
Attn:  President

If to the Employee:

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

6


--------------------------------------------------------------------------------


 

16.                                 GOVERNING LAW.

This Agreement shall be construed and enforced in accordance with the law of the
Commonwealth of Massachusetts, without giving effect to the conflict of law
principles thereof.

17.                                 BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

18.                                 ENTIRE AGREEMENT.

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

19.                                 MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

20.                                 WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

21.                                 HOLDING PERIOD APPLICABLE TO PERSONS SUBJECT
TO SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934

If the Employee to whom the Option has been granted pursuant to this Agreement
is subject to Section 16 of the 1934 Act, Section 16 requires that, in some
circumstances at least six (6) months must elapse from the date of grant of the
Option to the date of disposition of the Shares.

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Employee has hereunto set his or her hand, all
as of the day and year first above written.

 

IBIS TECHNOLOGY CORPORATION

 

 

 

 

By:

 

 

 

William J. Schmidt

 

 

Chief Financial Officer

 

 

 

 

 

Employee

 

 

 

 

 

8


--------------------------------------------------------------------------------